Citation Nr: 0914076	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  02-20 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, to include arthritis and chondromalacia.  

2.  Entitlement to service connection for recurrent headaches 
due to a diagnosed disorder or alternatively, due to an 
undiagnosed illness.    


REPRESENTATION

Appellant represented by:	N. Fotti, Esq.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force 
form April 1969 to August 1977 and in the United States Army 
from July 1991 to October 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico.  The Board, in a July 2006 
decision, denied the Veteran's claims.  The Veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court), and in a September 2008 memorandum decision, the 
Court vacated the Board decision and remanded the appeal to 
the Board for further development and readjudication.  

As explained below, in view of the Court's decision, this 
appeal must be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the relevant medical evidence in the claims file 
shows that the Veteran was evaluated for swelling in the 
right knee in February 1992, which was attributed to overuse.  
Upon his service separation examination in September 1992, 
the Veteran gave a history of swelling in both knees but the 
clinical examination of the knees at that time was normal.  
Following a September 2001 VA examination, performed 
approximately 9 years after service, the Veteran received a 
diagnosis of symptomatic moderate chondromalacia.  Following 
a July 2005 VA examination, the sole pertinent diagnosis was 
osteoarthritis of both knees.

The report of the July 2005 VA examination that resulted in a 
diagnosis of bilateral knee osteoarthritis also included a 
medical opinion.  Following a thorough examination, the 
examiner concluded that the Veteran's arthritis of the knees 
was not related to service.  The clinician noted that he had 
reviewed the claims file.  This evaluation was the most 
recent assessment of the Veteran's knees.  In the now vacated 
July 2006 decision, the Board concluded that service 
connection for the Veteran's bilateral knee arthritis was not 
warranted and the decision was based in large part upon the 
July 2005 VA medical opinion.

In its September 2008 decision, the Court noted that an 
earlier examination of the Veteran, performed in September 
2001, resulted in a diagnosis of chondromalacia and that this 
knee disorder was not mentioned in the July 2005 VA 
examination report.  Despite the VA Secretary's argument that 
the July 2005 examination report's failure to diagnose 
chondromalacia was due to the condition not being present (as 
the examination was the latest of record), the Court 
determined that the Board erred in it's duty to explain why 
chondromalacia was not related to military service in listing 
its reasons and bases for the denial.  

In view of the Court's decision, a remand for an examination 
is necessary to clarify the Veteran's current knee diagnoses 
and to obtain an opinion on whether any knee disability that 
is present is related to military service.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008); see 
also McLendon v. Nicholson, 20 Vet. App. 79, 81( 2006).  The 
examiner must specifically state if the Veteran still has 
chondromalacia as documented in September 2001, and if so 
whether the Veteran's chondromalacia began during service or 
is otherwise linked to any incident of or finding recorded 
during service.  

The second issue addressed by the Court in its September 2008 
order is service connection for headaches.  The Veteran 
contends that his headaches are either a manifestation of an 
undiagnosed illness (see 38 C.F.R. § 3.317), or that he has a 
diagnosed headache disability (e.g., tension or vascular 
headaches) that began during or as a result of his military 
service.  In the now vacated Board decision in July 2006, it 
was determined that the Veteran had a current diagnosis of 
tension headaches and that he had no history of a head injury 
while on active duty.  It was noted at that time that the 
only complaints of head pain in service were associated with 
acute sinusitis.  In vacating the Board decision, the Court 
has essentially determined that must consider the complaints 
of headaches during service and determine if there is a 
causal link between a current headache disorder and these in-
service head aches.  Id.  
Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  The Veteran should be afforded a VA 
medical orthopedic or joints examination 
to determine the nature, approximate onset 
date and etiology of any knee disorder 
that is currently present, to include 
chondromalacia and arthritis.  Following a 
review of the relevant medical evidence in 
the claims file, the clinical evaluation, 
and any tests that are deemed necessary, 
the examiner is asked to provide an 
opinion on the following:

a) What are the current knee 
diagnoses?  The examiner must 
specifically note whether the 
Veteran has a current diagnosis of 
chondromalacia, arthritis or any 
other chronic disability of either 
knee.       

b) Is it at least as likely as not 
(50 percent or greater degree of 
probability) that any current  
disability of either knee, to 
include chondromalacia and 
arthritis, began during service or 
is otherwise linked to any incident 
of service, to include the 
documented episodes of knee swelling 
and pain.  

      The clinician is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, he should so indicate.
 
3.  The Veteran should also be afforded a 
VA neurological or headache examination to 
determine the nature, approximate onset 
date and etiology of any headache disorder 
that is present.  Following a review of 
the relevant medical evidence in the 
claims file, the clinical evaluation, and 
any tests that are deemed necessary, the 
examiner is asked to provide an opinion on 
the following:

a)  Is it at least as likely as not 
(50 percent or greater probability) 
that any diagnosed headache disorder 
that is currently present began 
during service or is otherwise 
causally linked to any incident of 
service?  

b) Does the Veteran have chronic or 
recurrent headaches do to an 
undiagnosed illness?
For headaches that are not 
attributable to a known diagnosis, 
the findings should reflect all 
objective indications of chronic 
disability.  The examiner should 
express an opinion as to when such 
headaches are to be regarded as 
"chronic" (i.e. as having existed 
for six months or more or as having 
resulted in intermittent episodes of 
improvement and worsening over a 
six- month period). 
The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended diagnosis or 
causal relationship; less likely weighs 
against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, he should so indicate.

4.  After completion to the extent 
possible of the directed development, re- 
adjudicate the Veteran's claims.  If 
either claim remains denied, issue an 
appropriate supplemental statement of the 
case and forward the case to the Board for 
final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

